Citation Nr: 0616306	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-16 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for disability of the 
thoracolumbar spine, rated as 20 percent disabling prior to 
February 7, 2003 and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1955 until 
November 1958, from July 1960 until October 1969, and from 
January 1984 until November 1991.  This appeal comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
continued a 10 percent disability evaluation for the 
disability at issue.  The evaluation was increased to a 20 
percent rating, effective to the date of claim, pursuant to a 
September 2001 hearing officer's decision.  

This case was before the Board in November 2002.  At that 
time, the Board issued a Supplemental Decision addressing the 
issue on appeal and denied the veteran's claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In a decision dated March 9, 2004, the CAVC 
vacated the Board's November 2002 decision and remanded the 
claim pursuant to the terms of a Joint Motion for Remand.  In 
a May 2003 rating decision, the RO increased the rating 
disability to 40 percent effective to February 7, 2003.  In 
June 2004, the Board remanded the issue for further 
development. 


FINDINGS OF FACT

1.  Since the inception of the appeal, the veteran has 
manifested compression deformity of the thoracic vertebrae.

2.  Since the inception of the appeal, the veteran has 
manifested arthritis of the thoracic spine with painful 
motion.

3.  For the time period prior to February 7, 2003, the 
veteran's lumbar spine disability was manifested by painful 
motion that was no more than moderate in degree and absent 
evidence of listing of whole spine to opposite side, positive 
Goldthwaite's sign, or abnormal mobility on forced motion; he 
had more than intermittent relief of intervertebral disc 
syndrome (IVDS) symptoms.
4.  For the time period beginning on February 7, 2003, the 
veteran's lumbar spine disability has been manifested by 
chronic low back pain with muscle spasms, bilateral extremity 
radiculopathy with sensory deficit only and more than 
intermittent relief of IVDS symptoms.


CONCLUSIONS OF LAW

1.  Compression deformity of thoracic vertebrae is 10 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1998-2003).

2.  Arthritis of the thoracic spine is 10 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5291 (1998-2003).

3.  For the time period prior to February 7, 2003, the 
criteria for a rating in excess of 20 percent for lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5295 (1998-2003).

4.  For the time period beginning on February 7, 2003, the 
criteria for a rating in excess of 40 percent for lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5293, 5295 (1998-2003).

5.  Since September 23, 2002, the criteria for a combined 
rating in excess of 50 percent for chronic orthopedic 
manifestations of IVDS of the thoracolumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.25, 4.71a, Diagnostic Codes 5285, 5288, 5293, 
5295 (1998-2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2004-05).

6.  Since September 23, 2002, the criteria for a 10 percent 
rating for the chronic neurologic manifestation of right 
lower extremity radiculopathy due to IVDS have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 4.25, 4.26, 4.71a, Diagnostic Code 8720 (2002-05); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 67 Fed. Reg. 51454-58 
(Aug. 27, 2003).

7.  Since September 23, 2002, the criteria for a 10 percent 
rating for the chronic neurologic manifestation of left lower 
extremity radiculopathy due to IVDS have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 4.25, 4.26, 4.71a, Diagnostic Code 8720 (2002-05); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 67 Fed. Reg. 51454-58 
(Aug. 27, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran was treated for a contusion of the 
sacral area in July 1960 and a contusion of the T6 vertebrae 
in July 1961.  X-rays performed in August 1961 & March 1971 
were noted as being normal, and a March 1971 VA exam noted 
lumbar spasms without tenderness on exercise.  An RO rating 
decision dated April 1971 granted service connection for 
lumbar strain and assigned a 10 percent rating under DC 5295.  
Subsequently, the veteran entered active duty from January 
1984 until November 1991.  The veteran's service medical 
records for his last period of active service included 
radiographic findings, dated January 1990, of probable old 
compression deformity of the mid thoracic vertebrae.  
Effective December 1, 1991, the RO assigned a noncompensable 
rating for old compression deformity mid thoracic vertebra 
with lumbar strain under Diagnostic Code (DC) 5285, and in 
March 1996, the RO increased the rating to 10 percent under 
"DC 5285-5295."  At that time, the RO held that "[t]here 
was pain on motion noted with full range of motion of the 
lumbar spine."

Additional clinic records include the veteran's December 
1993, March 1994, and April 1995 reports of low back pain 
with sciatica.  In December 1993, an x-ray examination 
revealed degenerative spurring, narrowing, and wedging at 
T12-L1.  He was treated on additional occasions for similar 
complaints.  See Clinic Records (Mar. 1994, Apr. 1995, Sept. 
1995, and Aug. 1996).  April 1997 x-rays showed hypertrophic 
spurring with bridging at T12-L1 and osteoarthritic spurring 
at L1-2 and L4-5, but the radiology report ruled out disc 
deformity.  A VA examination in May 1997 was significant for 
positive straight leg raise test at 20 degrees and some 
limitation of motion due to pain.  The examiner stated there 
was no evidence of compression deformity.  

In March 1999, the veteran filed for an increased rating for 
his back condition.  A radiology report dated September 1999 
noted the presence of "mild thoracic spondylosis with slight 
wedging of a mid to lower thoracic vertebra which appear[ed] 
chronic."  No evidence of acute abnormality or paraspinal 
soft tissue swelling was present.  Additionally, there was 
"mild wedging of the T12 vertebrae and degenerative 
spondylosis with some disc calcification at the L2-3 level."  
Degenerative disc disease was noted at L5-S1 with facet 
hypertrophy.  At the May 2000 VA exam, the veteran complained 
of his left foot going to sleep as well as pain in his 
posterior neck and lower thoracic and lumbar spine.  He also 
stated that the pain was worse in his thoracic spine.  The 
range of motion findings from May 1997 through May 2000 were 
as follows: forward flexion from 85 to 90 degrees, extension 
5 to 30 degrees, right and left lateral flexion from 20 to 30 
degrees, and right and left rotation from 20 to 35 degrees.  
In a May 2000 rating decision, the RO denied a rating in 
excess of 10 percent under "DC 5285-5295."

At the October 2000 hearing, the veteran complained of muscle 
spasms when straightening up from bending over, shooting pain 
from his back to his left side, and lots of pain down his 
left side. A clinic note dated April 2001 noted degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.  The May 2001 VA exam showed tenderness in the midline 
of the lower thoracic spine and lower lumbar spine.  There 
was no significant muscle spasms in the paraspinal muscles.  
The range of motion was as follows: forward flexion 80 
degrees, extension 0 degrees, and right and left lateral 
flexion 30 degrees.  The diagnosis was thoracic and lumbar 
spondylosis.  In a September 2001 hearing officer decision, 
the rating was increased to 20 percent under "DC 5285-
5295."  

In a June 2002 video conference hearing, the veteran 
complained of shooting pain across his kidney area and stated 
that he could not straighten up all the way.  On February 7, 
2003, the veteran submitted a VA form 21-4138 requesting an 
"increased rating" for mid thoracic vertebra with lumbar 
strain.    

Private medical records dated March 2003 noted that the 
veteran complained of a sharp ache in his mid back, but the 
physician noted that there was full range of motion and no 
radiating pain.

During an April 2003 VA exam, the veteran complained of 
continuous pain moving up his back to his neck area and 
numbness in his lower legs.  Range of motion findings were as 
follows: forward flexion 60 degrees, extension 10 degrees, 
right and left lateral flexion 15 degrees, and right and left 
rotation 15 degrees.  The straight leg raise test was 
negative.  The examination revealed atrophy in the veteran's 
left thigh and calf with weak muscles, but in an addendum, 
the examiner opined that the atrophy was due to the veteran's 
knee disability.  The examiner did not find any numbness.  
Degenerative joint disease was noted in both thoracic and 
lumbar areas.  The radiology report found no fractures but 
did reveal degenerative spondylosis of thoracic spine and 
cervical discs.  In a May 2003 rating decision, the RO 
increased the veteran's rating to 40 percent under "DC 5285-
5295" effective to February 7, 2003, which was the date the 
veteran filed his claim for an "increased rating."     

In a July 2004 statement, the veteran complained of not being 
able to stand for more than about thirty minutes before his 
legs and back give out on him.  He also stated that the pain 
would come and go, but lately, the pain was constant.  He 
cannot lie on his back without the pain becoming unbearable.  
He lost the feeling in four toes on the right foot.  The 
veteran stated that when he sits for more than forty-five 
minutes without standing, his right thigh goes numb.  The 
veteran complained that the pain in the middle of his back 
shoots across to the kidney area, and the pain in his upper 
back goes across to both shoulders.  

July 2004 clinic notes noted degenerative changes in the mid 
and lower thoracic spine but stated that no fracture was 
identified.  During a July 2004 VA exam, the veteran stated 
that the pain has increased over the years, and he had pain 
in his shoulder, mid back, both hips, and down his legs.  The 
examiner noted that the veteran has had intermittent back 
problems since his injury.  The veteran's range of motion was 
as follows: forward flexion 70 degrees, extension 5 degrees, 
right and left lateral flexion 15 degrees, and right and left 
rotation 15 degrees.  Regarding the thoracic spine, the 
veteran was able to flex and partially revert to his lumbar 
lordotic curve.  The range of motion for flexion of the 
thoracic spine was 20 degrees.  The straight leg raise test 
was negative.  The exam noted an inch atrophy in the left hip 
and thigh.  X-rays showed degenerative joint disease in the 
lumbar and cervical spine.  The examiner opined that the 
veteran's ability to work was hindered at least 50 percent 
due to his disabilities.

The July 2004 neurological exam revealed normal lumbar 
lordosis without any paravertebral muscle spasms, and there 
was only minimal tenderness on pressure over the sacrosciatic 
notch.  In the upper extremities, the veteran had obvious 
tremors of the outstretched hands but had no weakness in the 
lower extremities.  The examiner noted that the veteran had 
trouble making an effort possibly because of pain, but the 
examiner opined that he thought his strength was full.  
Reflexes were all present.  Some diminished vibration sense 
distally in the right but not left lower extremity was noted.  
The diagnoses was spinal osteoarthritis and essential tremor.  
An electromyography (EMG) performed in August 2004 noted 
bilateral, chronic L5-S1 radiculopathy but not cervical 
radiculopathy.  

During the March 2005 VA exam, the examiner noted moderate 
and frequent pain of the upper thoracic and lower lumbar 
spine.  The pain was radiating, occasionally, and based from 
the thighs.  Normal posture and gait was noted.  No ankylosis 
of the cervical, thoracic, or lumbar spine was found.  There 
were no spasms, atrophy, guarding, pain with motion, 
tenderness, or weakness for the cervical, thoracic, or lumbar 
sacrospinalis.  The veteran's range of motion was as follows: 
forward flexion of 90 degrees with pain beginning at 45 
degrees and ending at 90 degrees, extension of 30 degrees 
with pain beginning 15 degrees and ending at 30 degrees, 
right and left lateral flexion at 30 degrees with pain 
beginning at 15 degrees and ending at 30 degrees, and left 
and right lateral rotation of 30 degrees.  There was no loss 
of motion on repetitive use of the joints due to pain, 
fatigue, weakness, or lack of endurance.

Motor, sensory, and reflex exams were normal.  Imaging 
studies revealed degenerative disc disease of the cervical 
and thoracic spine.  There was disc space narrowing and 
spondylosis at the L1-2 and L5-S1 disc spaces.  The examiner 
opined that the tremors noted in the veteran's prior exams 
turned out to be Parkinson's disease.  Additionally, the 
examiner stated that although the veteran described a 
fracture of the thoracic spine from the 1961 fall, the 
service medical records revealed that there was no fracture, 
only a diagnosis of lumbar strain.
The examiner stated that the thoracic spine was less likely 
as not (less that 50/50 probability) caused by or a result of 
the lumbar strain but that the lumbar arthritis was 50/50 
likely. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes (DC's) identify the various disabilities.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran filed his increased rating claim on March 26, 
1999.  Effective September 23, 2002, VA revised the criteria 
for evaluating intervertebral disc syndrome (IVDS).  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective September 
26, 2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

At the outset, the Board notes that service connection for 
both the dorsal and spinal segments has been in effect since 
the inception of this appeal.  See RO Rating Decision (Mar. 
1996); See also Joint Motion for Remand (Mar. 2004).  In 
March 1996, the RO designated these disabilities under a 
combined rating code, "DC 5285-5295."  Prior to the 
regulatory change on September 23, 2002, the schedular 
criteria evaluated the dorsal (thoracic) and lumbar spines as 
separate spinal segments, thus, raising the possibility for 
separate ratings for each spinal segment.  See 38 C.F.R. 
§ 4.71a (1998-2003).  See generally Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  Additionally, the use of hyphenated 
diagnostic codes for disabilities stemming from injuries is 
not appropriate under 38 C.F.R. § 4.27.  Troph v. Nicholson, 
No. 03-1923 (U.S. Vet. App. Apr. 4, 2006).  Therefore, the 
Board will adjudicate this claim in accordance with these 
concepts. 

The veteran's 20 percent rating in effect for the time period 
prior to February 7, 2003 came under the "old" criteria.  
This rating represented lumbar spine symptoms consistent with 
moderate limitation of lumbar spine motion (DC 5292), 
moderate and recurring attacks of IVDS (DC 5293), and 
lumbosacral strain with muscle spasms on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (DC 5295).  See 38 C.F.R. § 4.71a (1998-
2003).

A higher 40 percent rating was warranted for symptoms 
consistent with, or more closely approximating, severe 
limitation of lumbar motion (DC 5292); severe, recurring 
attacks of IVDS with little intermittent relief (DC 5293); 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).

Additionally, the "old" criteria for the dorsal (thoracic) 
spine gave a noncompensable rating for slight limitation of 
motion.  38 C.F.R. § 4.71a, DC 5288 (1998-2003).  The maximum 
10 percent rating was warranted where limitation of dorsal 
motion was either moderate or severe.  Id.  Furthermore, the 
residuals of vertebral fracture may be rated as 60 percent 
disabling without cord involvement with the presence of 
abnormal mobility requiring a neck brace.  38 C.F.R. § 4.71a, 
DC 5285 (1998-2003).  In other cases, vertebral fracture 
residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Id.  Both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  Id. at NOTE.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, DC 5003 (1998-2003).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Id.

With respect to the dorsal spine, the veteran has compression 
deformities of thoracic vertebrae demonstrated by a 1990 x-
ray examination.  This entitles him to a 10 percent rating 
for demonstrable deformity of a vertebral body under DC 5285.  
The evidence of record does not demonstrate cord involvement 
which is required for the next higher rating.  

Furthermore, since the inception of the appeal, the evidence 
has included reports of mid thoracic spine pain with 
degenerative spurring in the thoracic spine demonstrated by 
x-ray examination.  This entitles him to a separate 10 
percent rating for painful motion with x-ray confirmed 
arthritis under DC 5003.  This is the maximum rating 
available for limitation of motion of dorsal spine.  See 
38 C.F.R. § 4.71a, DC 5285 (1998-2005).  There is no evidence 
of fixation of any joint in the thoracic spine to consider 
application of the criteria for ankylosis under DC 5288.  See 
generally 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine Note 5 (2005) (Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.).

With respect to the lumbar spine, the veteran's range of 
motion for the time period prior to February 7, 2003 was as 
follows: forward flexion from 80 to 90 degrees, extension of 
zero to 30 degrees, right and lateral flexion of 20 to 30 
degrees, and right and left rotation of 15 to 35 degrees.  
This demonstrates lumbar spine range of motion loss that is 
no more than moderate in degree.  Thus, the preponderance of 
the evidence is against a higher rating under DC 5292.  There 
is no evidence of fixation of the lumbar spinal segment.  
Thus, a rating under DC 5289 is not warranted. 

Similarly, the veteran does not manifest symptoms such as 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, or abnormal mobility on forced motion.  
His forward flexion, as indicated above, has been less than 
marked in degree.  As such, a higher rating under the old 
version of DC 5295 is also not warranted.

The veteran's September 1999 x-ray exam of the lumbar spine 
demonstrated degenerative disc disease at L5-S1.  His 
complaints included chronic low back pain with sciatica in 
left, lower extremity.  No evidence of any neurological 
deficits was present.  The Board notes that the atrophy found 
in the left thigh and calf has been attributed to the 
veteran's left knee disability.  See VA examination (Apr. 
2003).  His physical findings were significant for a positive 
straight leg test and painful motion.  In 1993, there was one 
instance requiring two to three days of bed rest. However, 
the veteran himself indicated that his exacerbations were 
intermittent in nature.  See Veteran's Statement (July 2004).  
The preponderance of the evidence demonstrates that the 
veteran's IVDS symptoms were episodic in nature and provided 
more than intermittent relief.  Thus, a higher rating under 
DC 5293 is not warranted.  

Effective February 7, 2003, the RO assigned a 40 percent 
rating for thoracolumbar spine disability under "DC 5285-
5295," and in so doing, the RO referred exclusively to the 
veteran meeting the criteria for a higher rating under DC 
5295.  As held above, this increased rating involving the 
lumbar spinal segment does not affect the rating assigned by 
the Board for the thoracic spinal segment.  With respect to 
the thoracic spinal segment, the new evidence added to the 
file does not demonstrate fixation of any thoracic vertebrae 
as such there is no evidence to consider application of DC 
5288.   

The maximum rating under 5295 is 40 percent as well as for 
limitation of motion under 5292.  There is no further basis 
for a higher rating under these diagnostic codes.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Consideration 
of 4.40 and 4.45 is unnecessary where an appellant is in 
receipt of the maximum rating for limitation of motion.).  
The veteran reported symptoms of chronic low back pain with 
muscle spasms and lower extremity pain.  He has indicated 
that his lower extremity pain is intermittent in nature.  See 
Veteran's Statement (July 2004); VA Examination (Mar. 2005).  
VA examinations are significant for a finding of some sensory 
deficit in the right lower extremity, and an August 2004 EMG 
indicated an impression of bilateral chronic L5-S1 
radiculopathy.  The March 2005 VA examination found no 
additional range of motion loss of the lumbar spine on 
repeated use of the joint and/or due to pain, fatigue, 
weakness, or lack of endurance.  Even with consideration of 
the provisions of 38 C.F.R. § 4.40 and § 4.45, the 
preponderance of the evidence demonstrates that the veteran's 
IVDS symptoms were episodic in nature and provided more than 
intermittent relief.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Thus, a higher rating under DC 5293 is not warranted.  Under 
the old regulations, there is no basis for a higher rating in 
excess of 40 percent after February 7, 2003.  

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the spine which resulted 
in a renumbering of the IVDS criteria to DC 5243.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  This regulatory 
change did not include any substantive change to the 
provisions enacted in 2002.  For purposes of this analysis, 
the Board will refer to the current numbering of DC 5243 in 
the discussion below.

The current criteria of DC 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
DC 5243 (2005).

For purposes of evaluations under 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  Id. at NOTE 1.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id.  Similarly, neurologic disabilities are rated separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

The veteran's chronic orthopedic manifestations of IVDS have 
been manifested by symptoms compatible with a severe 
lumbosacral strain.  This warrants the maximum 40 percent 
rating under DC 5295.  As indicated above, there is no basis 
for higher rating under DC 5295.  He also holds separate 
ratings for demonstrable deformity of thoracic vertebra and 
noncompensable painful limitation of motion of the thoracic 
spine due to arthritis.  Thus, he has a combined rating of 50 
percent. 38 C.F.R. § 4.25 (2005). 

The veteran's chronic neurologic manifestations of IVDS have 
been manifested by lay reports of intermittent bilateral 
lower extremity pain.  His clinical findings are limited to a 
sensory loss in the right lower extremity with EMG evidence 
of bilateral L5-S1 radiculopathy.  There are no additional 
neurological deficits reported or identified.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case" 
and involves consideration of such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  In rating a disability involving injury to 
the peripheral nerves and their residuals, attention is to be 
given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120 (2005).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate," and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and, therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2005).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent, and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve while Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

The veteran has been diagnosed with right lower extremity 
neuropathy confirmed by EMG examination.  His reported 
symptoms are right lower extremity pain with sensory deficit.  
VA examinations indicate normal motor and reflex examinations 
of the right lower extremity.  However, there is evidence of 
diminished vibration sense in the distal right lower 
extremity.  There are no other organic changes present such 
as muscle weakness, muscular atrophy, or trophic changes.  
The Board finds that the right lower extremity sciatica 
symptoms are primarily sensory in nature and compatible with 
an incomplete paralysis of the sciatic nerve that is mild in 
degree.  Accordingly, the Board finds that a separate 10 
percent rating for the neurologic manifestation of right 
lower extremity sciatica due to IVDS is warranted as 
analogous to neuralgia of the sciatic nerve under Diagnostic 
Code 8720.  The Board finds no evidence of organic changes, 
such as muscle atrophy, trophic changes, etc., which would 
warrant a higher rating still.  

The veteran also has left lower extremity neuropathy 
confirmed by EMG examination.  His reported symptoms are less 
severe than the right lower extremity and mainly consist of 
intermittent left lower extremity pain.  VA examinations 
indicate normal motor, sensory, and reflex of the left lower 
extremity.  Accordingly, the Board finds that a separate 10 
percent rating for the neurologic manifestation of left lower 
extremity sciatica due to IVDS is warranted as analogous to 
neuralgia of the sciatic nerve under Diagnostic Code 8720.  
The Board finds no evidence of organic changes, such as 
muscle atrophy, trophic changes, etc., which would warrant a 
higher rating still.

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 50 percent for his chronic 
orthopedic manifestations, a separate 10 percent rating for 
his chronic neurologic manifestation of radiculopathy of the 
left lower extremity, and a separate 10 percent rating for 
his chronic neurologic manifestation of radiculopathy of the 
right lower extremity.  After applying the bilateral factor 
for both extremities under 38 C.F.R. § 4.26 and combining the 
ratings under 38 C.F.R. § 4.25, the veteran would be entitled 
to a total 60 percent scheduler rating by separately rating 
his chronic orthopedic and neurologic disabilities under 
Diagnostic Code 5243.  Thus, this provision provides a more 
favorable result to the veteran.  Under the new scheduler 
criteria, the veteran is entitled to a 60 percent rating 
effective to the date the regulation became effective, 
September 23, 2002.  This is the maximum rating available 
under the alternate approach considering incapacitating 
episodes of IVDS.    

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of favorable 
or unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine Note 5 (2005).  In this 
case, there is no competent evidence of ankylosis of the 
lumbar spine, and the regulatory changes do not offer a more 
favorable result in this case.

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran is not entitled to an 
increased rating for his thoracolumbar spine disability.  The 
veteran has been deemed competent to describe his symptoms 
and manifestations of disability, but the preponderance of 
the lay and medical evidence is against a higher evaluation.  
The benefit of the doubt rule, therefore, is not applicable.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103, 5106, 5107, 5126 (West 2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

A letter dated June 23, 2004 satisfied elements (1), (2), (3) 
and (4) as listed above.  These letters notified him of the 
respective duties among VA and himself for obtaining 
information and evidence capable of substantiating his claim.  
More specifically, the documents explained that VA would help 
him get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  He was advised on the types of 
evidence and/or evidence need to substantiate his claim in a 
section entitled "What Must the Evidence Show To Establish 
Entitlement to the Benefit You Want."  He was further 
advised "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (Error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination.).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The claim was remanded by the Board 
on June 16, 2004, a notice compliant letter was sent on June 
23, 2004, and the claim was then readjudicated.  The veteran 
is represented by counsel who raised the issue of entitlement 
to separate ratings for the thoracic spine.  

The Board has granted separate ratings for the thoracic spine 
effective to the date of claim.  The Board has also increased 
the veteran's rating since September 23, 2002 by assigning 
separate ratings for the chronic neurologic manifestations of 
IVDS.  On this record, the Board finds no prejudice accrues 
to the veteran by failing to notify the veteran with respect 
to potential issues of an appropriate effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As a 
matter of law, separate ratings for chronic neurologic 
manifestations of IVDS cannot be assigned prior to the 
effective date of the change of schedular criteria.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 67 Fed. Reg. 51454-58 (Aug. 27, 2003).  Thus, a 
section 5103 compliant letter is not required on this aspect 
of the claim.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002) (holding that the VCAA not applicable where 
interpretation of law is dispositive to the claim). 

Additionally, the rating decision on appeal, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOC) and the Board's remand directives told the veteran 
what was necessary to substantiate his claim throughout the 
appeals process.  In fact, the rating decision on appeal, the 
SOC and the multiple SSOC's provided him with specific 
information as to why his claim was being denied and of the 
evidence that was lacking.  There is no indication that any 
aspect of the notice compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Rather, the record reflects that the veteran's 
counsel has thoroughly reviewed the claims folder and 
presented persuasive legal argument that has resulted in 
additional compensation for the veteran.  No argument has 
been raised that additional notice is required.

Any further notice to the veteran would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (Strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant.); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (Remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided.).  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for further consideration of the claim under the 
VCAA, poses no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained his service medical records as well as VA and 
private clinic records identified as relevant to the claim on 
appeal.  There are no outstanding requests to obtain any 
available records that the veteran has both identified and 
authorized VA to obtain on his behalf.  The Board directed 
that a medical opinion be obtained in this case.  There have 
been some issues raised during the appeal period with respect 
to whether all disability of the thoracic and lumbar spines 
is associated with service connected origin.  In adjudicating 
this case, the Board has attributed all aspects of thoracic 
and lumbar spine disability to service connected origin.  See 
generally Mittleider v. West, 11 Vet. App. 181 (1998); 
38 C.F.R. § 3.102 (2005).  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 4.2 (2005).  There is no reasonable possibility 
that any further assistance to the appellant would be capable 
of substantiating his claim.



ORDER

A 10 percent rating for compression deformity of a vertebral 
body, thoracic spine, but no higher, is granted.

A 10 percent rating for arthritis of the thoracic spine, but 
no higher, is granted.

For the time period prior to February 7, 2003, a rating in 
excess of 20 percent rating for the lumbar strain is denied.

For the time period subsequent to February 7, 2003, a rating 
in excess of 40 percent rating for the lumbar spine 
disability is denied.

A 10 percent rating effective September 23, 2002, but no 
higher, is granted for the chronic neurologic manifestation 
of right lower extremity sensory deficit due to IVDS.

A 10 percent rating effective September 23, 2002, but no 
higher, is granted for the chronic neurologic manifestation 
of left lower extremity sensory deficit due to IVDS.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


